Title: John Quincy Adams to John Adams, 19 March 1790
From: Adams, John Quincy
To: Adams, John


Dear Sir
Newbury Port March 19th: 1790.
I have to acknowledge the receipt of two Letters from you, of the 9th. and of the 19th: of last month; the former of which I received, about three weeks ago, while I was at Boston, attending upon the Session of our Supreme Court; and the latter came to hand, but two days since. I hope I shall ever feel suitably grateful, for the tender solicitude, which you express with respect to my future prospects, and I trust I shall always be sufficiently sensible of the weight and importance of your advice, and directions to regulate my conduct— The principal subject of both your Letters, has been long a matter of contemplation to my own mind; I have been for some months expecting the judicial appointments; upon the presumption that some vacancies might be made, which would open a way, for making a more advantageous settlement in some part of the Commonwealth, than there could be while those Gentlemen who were best qualified for seats upon the bench were still at the Bar.— But the appointments are now made, and have not produced the smallest alteration in the prospects of a young candidate for practice. Mr: Paine, the late attorney general, never did any other business than that of the Commonwealth; though Mr: Sullivan, to the same office, unites the greatest quantity of civil business of any gentleman at the bar. Mr: Cushing was not even a practitioner; so that notwithstanding the disposal of those three important offices, the state of practice remains almost wholly as it was before.
It has become necessary however for me to determine speedily upon the spot of my future residence. And in reflecting upon the subject, my mind has chiefly hesitated between, this town, Boston and Braintree. It was at one period expected that Mr: Bradbury, who lives at Newbury-Port, would supply the place upon the bench which was vacated by the removal of Judge Sewall. Had this circumstance taken place, I should have been strongly inclined, to make an experiment in this place, where a residence of three years has already made me better known than I should be in any other situation; and where an agreeable circle of acquaintance, would render the station peculiarly pleasing, so far as respects the intercourse of Society. But with the small proportion of business which is done in the County of Essex, it must be a folly to expect encouragement for a youth, in a town, where besides Mr Parsons and Mr: Bradbury there are two other gentlemen of the profession. As I could live at less expence at Braintree than in Boston, and perhaps should have less avocations from my studies, I should without hesitation go there, and reside at least for two or three years; but my Cousin Mr. Cranch, will be there, and by opening offices in the same town, we could only divide the small pittance, which either of us singly might obtain. I could not in that case board in his father’s family. There is not another family in the town (at least in that part of the town) where I could board with any convenience; and to live alone in one of your houses; besides the unpleasant circumstances of a life so solitary, would I think be quite as expensive as to live in Boston; especially when it is considered that it would be necessary for me to be as much as one third part of my time in that Town to attend upon the Sessions of the several judicial Courts— Boston therefore remains alone, upon which I am by a kind of necessity, constrained to fix my choice. I cannot say I am pleased with the manners of the Town; and I trust the opportunities and temptations to dissipation, which I shall probably find there, have no influence upon my determination, unless to increase the reluctance, with which I make it— I have consulted with Dr: Tufts, with Judge Dana, and with Dr: Welch upon the subject; and they all agree in the opinion, that I can do no better, than to fix upon Boston, and as you have in one of your last Letters express’d your approbation of the measure, there remains little doubt in my mind, but that I shall put it into execution. The Prospect it is true is not encouraging; but if a resolute determination to make my own way, in conjunction with the small talents which have been allotted to me, are sufficient to procure me even a moderate degree of success; I hope I shall not be much longer a burden to the kindest and most generous of parents.
With respect to the article of board, it would not I imagine be easy to find a family, who would resign the front room and chamber as there is but one of each in the house; and unless some advantage could be derived from the circumstance of living and keeping an office in the same house, I think it would be preferable to do otherwise. If a tenant can be found, who will upon consideration of a suitable abatement of the rent, resign the front room in your house; Dr: Tufts has promised to secure it to me for an office. And Dr: Welch, has made me an offer to board me, and let me have a chamber in a house to which he expects to remove, before I shall have occasion to go into Boston. I did not agree with him upon any settled terms; but I presume he will not demand more than three dollars by the week. In this town I have always given 2 ½.
Should my present expectations and intentions be confirmed, I shall probably get settled in Boston sometime in August; and I shall request your permission to remove thither your law Library, which is now at Braintree. the advantage of having such a collection of books around me, will give me perhaps some opportunities, which few of the young gentlemen of the profession have possessed; and they will at least enable me to employ to some purpose a great portion of time which must otherwise lay heavy upon my hands.
I believe I have said quite enough upon a subject of so little consequence as myself.— I wish my information in the political line, were such as would enable me to supply you with any interesting communications. The public mind here seems chiefly agitated by the late discussions relation to discrimination, and to the assumption of the debts. The decision upon the former of these subjects, meets with the approbation of almost all the persons with whom I have had opportunities of conversing; but I am very apprehensive, that unless the consent of the States in their respective legislatures is requested by Congress, to the assuption, that measure will be extremely unpopular; even in this Commonwealth, burthened as it is with one of the heaviest debts in the union. And if that consent should be required, I am informed by those, who are more connected with political affairs, that even our general Court, will never grant it; though in their late Session they have not made provision for the payment of a quarter part of the interest upon their debt. New-Hampshire whose debt is comparatively trifling will be still more opposed to this measure. This opposition is not confined to the party who were termed antifederalists. Some of the most strenuous advocates for the constitution, are alarmed at the prospects of a consolidation of the States and of the disolution of the particular governments. And they dread to see an article so weighty and important as the State debts taken from one scale, and added to the other.
The internal politics of the State, are in a state of tranquility, very unusual at this Season. The opposers of the Governor discouraged I presume, by the ill success which they have always experienced, seem determined to leave him in quiet possession— He has been confined as usual, all winter with the gout, and his judicial appointments, have been the only public circumstances which have for some time past been the subject of animadversion. The appointment of Mr: Paine was rather popular. That of Mr: Cushing was far otherwise. The friends of the Governor only insist upon the disinterested magnanimity, of nominating a man who it is said has been invariably opposed to his measures: while his enemies, are so far from acknowledging his disinterestedness, that they censure him very highly, for nominating to one of the most important offices in the State, a man totally unqualified to sustain it, merely to be freed from his troublesome opposition as a councillor. The late chief Justice, revered as his character universally is, does not altogether escape censure for recommending so earnestly his cousin, to an employment, to which he is almost universally said to be very inadequate—
Your dutiful Son,
J. Q. Adams.
